THIS SECURITIES PURCHASE AGREEMENT, dated as of October 28, 2011, is entered
into by and between Network 1 Financial Group Inc., member FINRA/SIPC, a
Delaware corporation, with headquarters located at 2 bridge Ave Red Bank N.J.
07701 (the “Company”), and H T Ardinger and Son, (the "Purchaser").


RECITALS:


                        WHEREAS, the Company is making a private offering of its
Common Stock, $0.02 par value (“Common Stock”) to certain qualified investors on
a “best efforts, no minimum basis,” up to $250,000 in gross proceeds;


                        WHEREAS, all the subscriptions for Common Stock received
by the Company will be accepted on a rolling basis, meaning that investor
subscriptions will be accepted promptly after receipt by the Company, from time
to time, and any one investor subscription will not be dependant on any other
investor subscriptions being offered or accepted;


                        WHEREAS, the subscription amounts submitted with this
form of subscription agreement (“Agreement”) will not be held in escrow before
acceptance but deposited into the general deposit accounts of the Company, and
therefore, such amounts will be vulnerable to the claims of creditors of the
Company, even though the Company has not accepted the subscription;    
           
                        WHEREAS, the Company and the Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration for offers and sales (i) in the United States to
accredited investors afforded by Rule 506 under Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and/or Section
4(2) of the 1933 Act (ii) outside the United States, in compliance with local
jurisdictional requirements, to investors that are not U.S. Persons pursuant to
Regulation S under the 1933 Act; and


                        WHEREAS, the Company wishes to sell to the Purchaser and
the Purchaser wish to buy from the Common Stock subscribed for in this
Agreement;


                        NOW THEREFORE, in consideration of the premises and the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.         AGREEMENT TO PURCHASE; PURCHASE PRICE.


1.1       Purchase; Purchase Requirements; Acceptance.
 
               
            1.1.2    Subscription Agreement and Tender of Payment.  Subject to
the terms and conditions of this Agreement, the Purchaser is hereby submitting
this subscription to acquire the number of shares of Common Stock set forth on
the signature page of this Agreement (“Shares”), at a purchase price of $0.02
per share, and together with the Agreement, is tendering payment to the Company
of the subscription amount also set forth on the signature page of this
Agreement (“Purchase Price”).[1]  The subscription is irrevocable once submitted
to the Company, and the Purchaser hereby agrees to pay to the Company the
Purchase Price.  The Purchase Price, pending acceptance by the Company of a
subscription, will not be placed in any escrow or other separate account, but
placed in an account of the Company.
 
            1.1.3    Investor Questionnaire and Suitability Determination. 
Together with the tendered subscription agreement and subscription funds, the
Purchaser is tendering a completed “Accredited Investor Questionnaire” in the
form attached hereto.[2]  The Purchaser understands that a subscription is not
complete until the completed Accredited Investor Questionnaire, signed by
Purchaser, is provided to the Company and until the Placement Agent has made a
suitability determination that this Private Placement is suitable for Purchaser.
 
            1.1.4    Rolling Acceptance of Subscriptions; Acceptance and
Certificates. 
 
From time to time, the Company will accept subscriptions tendered to it, at
which time the Purchaser will be considered a holder of the Shares subscribed
for in this Agreement.  As promptly as practical, the Company will return a copy
of this Agreement to the Purchaser, executed by the Company, together with the
Certificates (as defined below) representing the number of shares of Common
Stock, for the accepted subscription. 
 


                                                1.1.5    Method of Payment of
Subscription Amount.


The Purchase Price shall be payable in United States Dollars, and may be made by
personal check, bank check, or wire transfer.  The Purchase Price will not be
deemed paid under the terms of this Agreement until the funds are considered
good and collected funds into the account into which the funds are paid.  Any
costs associated with the failure to make payment of the full Purchase Price,
including incoming wire fees assessed against the Company, will be the
responsibility of the subscribing Purchaser.
                       
Checks should be made payable to “Network 1 Financial Group Inc.”
 
 
__________________________
[1] Purchaser Signature Page is at page 17 of this Agreement.


[2] The Individual Accredited Investor will complete the Questionnaire in Annex
I.


The Institutional Accredited Investor will complete the Questionnaire in Annex
II.
 
 
2

--------------------------------------------------------------------------------

 
                       
 
Wire transfers should be sent to:
 

 
Account Name:
Network 1 Financial Group Inc.
       
ACCOUNT No.:
1500801413
       
A/B/A No:
026013576        
BANK:
Signature Bank
 
 
71 Broadway  
 
New York N.Y.

                                                                                                           
1.7       Payment of Commission and Expenses.  The Company will pay to the
Broker,[3] after acceptance of subscriptions, for its own account or for the
account of other selling Persons, the agreed upon commission described in the
Confidential Term Sheet of the Company, dated the 13th day of October, 2011,
attached to this Subscription Agreement as Annex III.
 
1.8       Certain Definitions.       As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:
 
"1933 Act" means the Securities Act of 1933.
 
"1934 Act" means the Securities Act of 1934.
 
“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.
 
"Broker" means Network 1 Financial Securities, Inc., as the exclusive selling
agent of the Common Stock offered by the Company.         
 
“Certificates” means the stock certificate(s) representing the Shares for which
subscriptions have been accepted by the Company, duly executed by the Company in
the name of the Purchaser.
 
“Closing Date” means the date of the closing of the purchase and sale of the
Shares to which this subscription agreement relates, as provided herein.       
 
“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.                
 
“Holder” means the Person holding the relevant Securities at the relevant time.
 
 “Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Subscription Agreement,
(y) have or result in a material adverse effect on the results of operations,
assets, or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, and as described in the Placement Memorandum,
(z) adversely impair the Company's ability to perform fully on a timely basis
its obligations under any of the Subscription Agreement.
 
____________________________________
[3] Commissions will not be paid to a Broker if he/she is a Control Person of
the Company/Issuer.
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.
 
“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the relevant Purchaser
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.
 
“Securities” means the Common Stock and the Shares subject to this Agreement, as
the context indicates.           
 
“State of Incorporation” means Delaware.
 
2.         PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.

 
The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:


(a)        Without limiting Purchaser's right to sell the Shares pursuant to
sell any of the Securities in compliance with the 1933 Act, the Purchaser is
purchasing the Securities and will be acquiring the Shares for its own account
for investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.
 
(b)        The Purchaser is (i) an “accredited investor” as that term is defined
in Rule 501 of the General Rules and Regulations under the 1933 Act by reason of
Rule 501(a)(3), (ii) experienced in making investments of the kind described in
this Agreement and the Placement Memorandum, (iii) able, by reason of the
business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its Affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement and
the Placement Memorandum, and (iv) able to afford the loss of the entire
Purchase Price.
 
(c)        All subsequent offers and sales of the Securities by the Purchaser
shall be made pursuant to a registration of the Shares under the 1933 Act or
pursuant to an exemption from registration.  The Purchaser understands that the
Company has no obligation to take any action to register the Shares with the
United States or any state authority for the resale or transfer of the Shares by
any Purchaser, now or in the future.
 
(d)        The Purchaser understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of the 1933 Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)        The Purchaser and its advisors, if any, have been furnished with the
all additional materials relating to the business, finances and operations of
the Company and materials relating to the offer and sale of the Securities which
have been requested by the Purchaser. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and have
received complete and satisfactory answers to any such inquiries.
 
(f)         The Purchaser understands that its investment in the Securities is
an investment in a company that involves a high degree of risk.  The Purchaser
understands that the investment in the Securities may not provide any return and
a return, if any, is likely to be well in the future.
 
(g)        The Purchaser hereby represents that, in connection with its purchase
of the Securities, it has not relied on any statement or representation by the
Company or any of its officers, directors and employees or any of its attorneys
or agents, except as specifically set forth in this Agreement.
 
(h)        The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.
 
(i)         This Agreement to which the Purchaser is a party, and the
transactions contemplated thereby, have been duly and validly authorized,
executed and delivered on behalf of the Purchaser and are valid and binding
agreements of the Purchaser enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.
 
(j)         The Purchaser has taken no action which would give rise to any claim
by any Person for brokerage commissions and expense, other than Network 1
Financial Securities, Inc., Broker's fees or similar payments by the Company
relating to this Agreement or the transactions contemplated hereby.  The Company
shall have no obligation with respect to such fees and expenses or with respect
to any claims made by or on behalf of other Persons for fees and expenses of a
type contemplated in this paragraph that may be due in connection with the
transactions contemplated hereby.  The Purchaser shall indemnify and hold
harmless each of the Company, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees and expenses,
as and when incurred.
 
(k)        The Purchaser hereby covenants and warrants that, between the Closing
Date and the date on which he or she no longer holds any of the Securities,
Purchaser will not engage in any hedging transactions or shorting transactions
in any securities of the Company, including the Securities.
 
 
5

--------------------------------------------------------------------------------

 
 
                        (l)         The Purchaser hereby covenants and warrants
that he or she is not acting as a "group" for purposes of Section 13 of the
Securities Exchange Act of 1934.




3.         COMPANY REPRESENTATIONS, ETC. 
 
The Company represents and warrants to the Purchaser as of the date hereof and
as of the Closing Date that, except as otherwise provided in the Placement
Memorandum and herein:
 
3.1       Rights of Others Affecting the Transactions.  There are no preemptive
rights of any shareholder of the Company, as such, to acquire the Shares.  No
party has a currently exercisable right of first refusal with respect to the
sale of the Shares.
 
3.2       Status.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.  The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.
 
3.3       Authorized Shares.  The authorized capital stock of the Company is as
described in the Public Filings, subject to the sale of the Common Stock offered
hereby from time to time since the date of the this placement.  All the issued
and outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid.  The Company has sufficient authorized
and unissued shares of Common Stock as may be necessary to affect the issuance
of the Securities. The Securities have been duly authorized and, when issued, in
accordance with their terms, will be duly and validly issued, fully paid and
non-assessable and, except to the extent, if any, provided by the law of the
State of Incorporation, will not subject the Holder thereof to personal
liability by reason of being such Holder.
 
3.4       Transaction Agreements and Stock.  This Agreement and the transactions
contemplated thereby, have been duly and validly authorized by the Company. This
Agreement has been duly executed and delivered by the Company, and this
Agreement is, and the Certificates when executed and delivered by the Company,
will be, valid and binding agreements of the Company enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors' rights generally.
 
3.5       Non-contravention.  The execution and delivery of this Agreement by
the Company, the issuance of the Securities being offered by the Placement
Memorandum, and the consummation by the Company of the other transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the certificate of incorporation or by-laws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound except as herein set
forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except where such conflict, breach or default which would not have or
result in a Material Adverse Effect. 
 
 
6

--------------------------------------------------------------------------------

 
 
3.6       Approvals.  No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company for the issuance and sale of the Shares to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.
 
3.7       Absence of Certain Changes.  Since the date of the  balance sheet
included in the public filings, the Company has not (i) incurred or become
subject to any material liabilities (absolute or contingent) except liabilities
incurred in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
shareholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business consistent with past
practices; (v) suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of existing business; (vi) made any changes in employee
compensation, except in the ordinary course of business consistent with past
practices; or (vii) experienced any material problems with labor or management
in connection with the terms and conditions of their employment.
 
3.8       Full Disclosure.  There is no fact known to the Company other than
general economic conditions known to the public generally or as disclosed in the
that has not been disclosed in writing to the Purchaser that would reasonably be
expected to have or result in a Material Adverse Effect.
 
3.9       Absence of Litigation.  There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement.  The Company is
not aware of any valid basis for any such claim that (either individually or in
the aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
3.10     Absence of Certain Company Control Person Actions or Events.  Except as
disclosed in the Public Filings, none of the following actions has been taken
during the past ten (10) years with respect to a Company Control Person:[4]
 
(a)        A petition under the federal bankruptcy laws or any state insolvency
law was filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing.
 
(b)        Such Company Control Person was convicted in a criminal proceeding or
is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);
 
(c)        Such Company Control Person was the made the subject of or consented
to any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining him from, or otherwise limiting, the following activities:
 
            (1)        Acting, as an investment advisor, underwriter, broker or
dealer in securities, or as an affiliated person, director or employee of any
investment company, bank, savings and loan association or insurance company, as
a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, any other Person regulated by the
Commodity Futures Trading Commission (“CFTC”) or engaging in or continuing any
conduct or practice in connection with such activity.
 
            (2)        Engaging in any type of business practice; or
 
            (3)        Engaging in any activity in connection with the purchase
or sale of any security or commodity or in connection with any violation of
federal or state securities laws or federal commodities laws; or
 
(d)        Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.
 
3.11     Prior Issues.  During the twelve (12) months preceding the date hereof,
the Company has issued 16,200,000 shares of its Common Stock; however it has
issued no stock option grants, convertible securities or any shares of its
Common Stock, except as disclosed in the Public Filings.
 
 
____________________________________
[4] Current Company Control Persons include Damon D. Testaverde, Richard W.
Hunt, William R. Hunt, Jr., and Vincent LaBarbara.
 
 
8

--------------------------------------------------------------------------------

 
 
3.12     No Undisclosed Liabilities or Events.  The Company has no liabilities
or obligations other than those disclosed in the Public Filings or those
incurred in the ordinary course of the Company's business since the date of the
balance sheet included in the Public Filings, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. There are no
proposals currently under consideration or currently anticipated to be under
consideration by the Board of Directors or the executive officers of the Company
which proposal would (y) change the certificate of incorporation or other
charter document or by-laws of the Company, each as currently in effect, with or
without shareholder approval, which change would reduce or otherwise adversely
affect the rights and powers of the shareholders of the Common Stock or (z)
materially or substantially change the business, assets or capital of the
Company, including its interests in subsidiaries.
 
3.13     No Default.  Neither the Company nor any of its subsidiaries is in
default in the performance or observance of any material obligation, agreement,
covenant or condition contained in any material indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it or its property is bound.
 
3.14     No Integrated Offering.  Neither the Company nor any of its Affiliates
nor any person acting on its or their behalf has, directly or indirectly, at any
time since January 1, 2011, made any offer or sales of any security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.
 
3.15     Fees to Brokers, and Others.  Except for payment of fees and
commissions to the Broker[5] for itself and other selling agents, payment of
which is the sole responsibility of the Company, the Company has taken no action
which would give rise to any claim by any Person for brokerage commission,
Broker's fees or similar payments by Purchaser relating to this Agreement or the
transactions contemplated hereby.  Purchaser shall have no obligation with
respect to such fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this paragraph that may be due in
connection with the transactions contemplated hereby.  The Company shall
indemnify and hold harmless each Purchaser, its employees, officers, directors,
agents, and partners, and their respective Affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorney's fees) and expenses suffered in respect of any such claimed or
existing fees, as and when incurred. 
 
                       
4.         CERTAIN COVENANTS AND ACKNOWLEDGMENTS.
 
4.1       Transfer Restrictions.  The Purchaser acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and the Shares have not been and are not being registered under the
1933 Act, and may not be transferred unless (A) subsequently registered
thereunder or (B) the Purchaser shall have delivered to the Company an opinion
of counsel, reasonably satisfactory in form, scope and substance to the Company,
to the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the 1933 Act may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder or under state securities laws.
 
____________________________________
[5] Commissions will not be paid to a Broker if he/she is a Control Person of
the Company/Issuer.
 
 
9

--------------------------------------------------------------------------------

 
 
4.2       Restrictive Legend.  The Purchaser acknowledges and agrees that the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


4.3       Rule 144 Resales.  The Purchaser has read and understands that Rule
144 promulgated under the Securities Act requires, among other conditions, a six
(6) month holding period prior to the resale of securities acquired in a
non-public offering without having to satisfy the registration requirements
under the Securities Act. The Purchaser understands that the Company makes no
representation or warranty regarding its fulfillment in the future of any
reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or its dissemination to the public of any current
financial or other information concerning the Company, as is required by Rule
144 as one of the conditions of its availability. The Purchaser is aware that
the safe harbor provided by Rule 144 of the Securities Act is not now available
for Purchaser’s resale of the Securities and Rule 144 may never become available
for Purchaser’s resale of the Securities or any portion thereof.
 
4.4       Deposit and Resale of Securities. Purchaser understands that, in
addition to the restricted stock requirements of Rule 144 set forth in Section
4.3, above, clearing brokers may decline to deposit into Purchaser’s account a
stock certificate for a security that (1) has a closing price below one cent
($0.01) and/or (2) has stale or incomplete filings with the U.S. Securities and
Exchange Commission (SEC) or with Canada’s System for Electronic Document
Analysis and Retrieval (SEDAR]. Moreover, in the event that Company files with
Pink Sheets, clearing brokers may decline to even consider depositing Company’s
securities. In addition to these conditions and limitations, Purchaser
understands that clearing brokers may subject Company’s securities to additional
review before accepting such securities for deposit. This review process may (1)
take up to two weeks or longer and (2) may include research into Company and/or
Purchaser. Purchaser understands that the characteristics triggering additional
review include but may not be limited to: (1) low price of the security or
securities under review; (2) large number of shares being deposited with
clearing broker into Purchaser’s account; (3) the securities in question are
non-exchange traded; (4) the stock certificates are recently issued; (5) recent
merger activity of underlying Company; and/or (6) change of name of the
underlying Company issuing these stock certificates. Clearing brokers may also
charge a fee to Purchaser’s account for this review. Finally, Purchaser
understands that all of the aforementioned conditions, limitations, and
characteristics triggering review may apply to Purchaser’s Deposit/Withdrawal At
Custodian [DWAC] requests, Automated Customer Account Transfer Account Service
[ACATS] requests, and Depository Trust Company [DTC] receipts for deposit
requests.
 
 
10

--------------------------------------------------------------------------------

 
 
4.5       Filings.  The Company undertakes and agrees to make all necessary
filings in connection with the sale of the Securities to the Purchaser under any
United States laws and regulations applicable to the Company and, upon written
request of the Purchaser, to provide a copy thereof to the Purchaser promptly
after such filing.
 
4.6       Use of Proceeds.  The Company shall use the proceeds received
hereunder as set forth in the Confidential Term Sheet, including as follows
payment of certain fees and expenses to the Broker for itself and any other
selling agents as provided herein.
 
4.7       Publicity, Filings, Releases, Etc.  Each of the parties agrees that it
will not disseminate any information relating to the Transaction Agreements or
the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects.  Notwithstanding the foregoing,
each of the parties hereby consents to the disclosure of the transactions
contemplated hereby in required filings with the SEC and any state securities
departments and any other regulatory authorities.
 
4.8       Broker Fees.[6]  The Company shall pay to the Broker (for itself and
for any other selling agents) a commission in the form of cash equal in value to
five percent (5%) of the gross proceeds from the sale of the Common Stock under
this Agreement, as well as ten percent (10%) in common stock.  Such commission
is more fully described in the Broker Commission Agreement between the Company
and the Broker of even date herewith.
 
4.9       Attorneys' Fees.  The Company shall bear its legal fees and expenses
incurred in connection with the preparation and negotiation of the documents
contemplated by this transaction.  Other than the amounts contemplated in the
immediately preceding sentence, each party shall pay the fees and expenses of
its advisers, counsel, accountants, and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.




5.         TRANSFER AGENT INSTRUCTIONS.
 
The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 4(a) hereof, it will give its
transfer agent no instructions inconsistent with instructions to issue Common
Stock from time to time bearing the restrictive legend specified in Section 4(b)
of this Agreement.  Except as so provided, the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.  Nothing in this Section shall affect in any way the
Purchaser's obligations and agreement to comply with all applicable securities
laws upon resale of the Securities.  If the Purchaser provides the Company with
an opinion of counsel reasonably satisfactory to the Company that registration
of a resale by the Purchaser of any of the Securities in accordance with clause
(1)(B) of Section 4(a) of this Agreement is not required under the 1933 Act, the
Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the transfer of the Securities, promptly instruct the
Company's transfer agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the
Purchaser.
 
_________________________
[6] Commissions will not be paid to a Broker if he/she is a Control Person of
the Company/Issuer.
 
 
11

--------------------------------------------------------------------------------

 
 
6.         CLOSING DATE.
 
The Closing Date with respect to this Agreement and the subscription of the
Purchase at such time as the subscription agreement is accepted by the Company. 
There will be similar closing dates as to other subscriptions, from time to
time, but each will not be dependant on any other closing date being scheduled
or occurring.
 


7.         INDEMNIFICATION.
 
The Company agrees to indemnify and hold harmless each Purchaser and its
officers, directors, employees, and agents, and each Purchaser Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which Purchaser, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Purchaser Control Person becomes
subject to, resulting from, arising out of or relating to any misrepresentation,
breach of warranty or non-fulfillment of or failure to perform any covenant or
agreement on the part of Company contained in this Agreement, except to the
extent such Damages result primarily from Purchaser's failure to perform any
covenant or agreement contained in this Agreement, including the provision of
current and accurate information in its Investor Questionnaire, or Purchaser's
or its officers', directors', employees', agents' or Purchaser Control Persons'
negligence, recklessness or bad faith in performing its obligations under this
Agreement.


 
8.         JURY TRIAL WAIVER.     
 
The Company and the Purchaser hereby waive a trial by jury in any action,
proceeding or counterclaim brought by either of the Parties hereto against the
other in respect of any matter arising out or in connection with this Agreement
and the Placement Memorandum.
 
 
9.         GOVERNING LAW 
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws. 
The Company and each Purchaser hereby  submit to the jurisdiction of any state
court of competent jurisdiction in and for New York County, New York, or in the
United States District Court for the Southern District of New York sitting at
New York City in any action or proceeding arising out of or relating to this
Agreement and agree that all claims in respect of the action or proceeding may
be heard and determined in any such court;  agree not to bring any action or
proceeding arising out of or relating to this Agreement in any other court;
 waive any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waive any bond, surety, or other security that might
be required of any other party with respect thereto; and  agree that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or in
equity.
 
 
12

--------------------------------------------------------------------------------

 
 
10.       MISCELLANEOUS
 
10.1     Waiver:     Failure of any party to exercise any right or remedy under
this Agreement or otherwise, or delay by a party in exercising such right or
remedy, shall not operate as a waiver thereof.
 
10.2     Binding Effect: This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto.
 
10.3     Grammar:   All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
 
10.4     FAXES:    A facsimile transmission of this signed Agreement shall be
legal and binding on all parties hereto.
 
10.5     Counter-Part Signatures:    This Agreement may be signed in one or more
counterparts, each of which shall be deemed an original.
 
10.6     Headings:   The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
10.7     Enforceability:   If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement or
the validity or enforceability of this Agreement in any other jurisdiction.
 
10.8     Amendments:   This Agreement may be amended only by an instrument in
writing signed by the party to be charged with enforcement thereof.
 
10.9     Prior Agreements:    This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
11.       NOTICES. 
 
            11.1     Notice in Writing:    Any notice required or permitted
hereunder shall be given in writing (unless otherwise specified herein) and
shall be deemed effectively given on the earliest of:
 
(a)        The date delivered, if delivered by personal delivery as against
written receipt therefore or by confirmed facsimile transmission,
 
(b)        The seventh (7th) business day after deposit, postage prepaid, in the
United States Postal Service by registered or certified mail, or
 
(c)        The third business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid,
 
In each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):


Company/Issuer:
_________________________


_________________________


_________________________




with a copy to (if applicable):   


__________________________, Esq.


____________________________________


____________________________________


Purchaser:

To the addresses set forth on the Investor Questionnaire attached hereto:[7]

 
With a copy to:


Network 1 Financial Securities, Inc.
2 Bridge Avenue
Red Bank, NJ  07701
Attn:  Damon Testaverde
 
_________________________
[7] The Individual Accredited Investor will complete the Questionnaire in Annex
I.
 
The Institutional Accredited Investor will complete the Questionnaire in Annex
II.
 
 
14

--------------------------------------------------------------------------------

 


12.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 


The Company’s and the Purchaser' representations and warranties herein shall
survive the execution and delivery of this Agreement and the delivery of the
Certificates and the payment of the Purchase Price, and shall inure to the
benefit of the Purchaser and the Company and their respective successors and
assigns.
 






(Remainder of this Page is Intentionally Left Blank)
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Securities Purchase Agreement has been duly executed by
the Purchaser, for the amount of shares and subscription amount, as of the date
set forth below.




·  
Purchaser is subscribing for 4,350,000 shares of Common Stock



·  
Price per share $0.02.



·  
Purchaser is submitting payment to the Company in the amount of $87,000.





/s/ H T Ardinger
Signature of Subscriber




H T Ardinger and Son, Inc
Print Name of Subscriber




Date: This 28 day of October 2011


By: H T Ardinger
Its: _________________  




As of the date set forth below, the undersigned hereby accepts this Agreement
and has caused this Securities Purchase Agreement to be duly executed on its
behalf.




NETWORK 1 FINANCIAL GROUP INC


/s/ Damon D Testaverde
By: Damon D Testaverde         
Title: CEO       


Date: This 28 day of October 2011.


 
16

--------------------------------------------------------------------------------

 